OFFICE   OF   THE   ATTORNEY       GENERAL   OF TEXAS

                              AUSTIN




HOnorable B0z44rLeOnard, 5p4aker
IfaUkSof Rapres4ntstlYet!l
Austin, Texas




                                                      ma Bill lo. 453
                                                      tea thm ana4 aa

                                            wmmtutlona~~ty           of thtr
                                           dor onlj th4 aoption        there-

                                      I    An Aet rlxl.q the
                                             In all oauntier
                                 lng l p c @ uZItia n o f
                                 ummd two h u ndr ed fo r ty
                                 enty -nlJk 4th o u a a mlth r 4 4
                                reeocaing to th4 loot
                              Lar r4peallng all law4



          'Phisdopsrtasnt haa written mmqy opinionr holdiq
that alaillar81114, *ioh 444k to f&x the 44larles of Oopnty
offleers In a p4rtleuloriLoounty,am in violsitionof 54Otion
56 Of Artiols 3 OF the State Conrtltution whItahprovide4 ia,
parts
Honorable Ho184rLeoasrd, Page 2


            %4 L4pSmlatur4 mhall not, 4xaopt am
     othervl8e gmavlded in thlm 00Amt1totiatl,
     pa88 any local or mp4oial lav euthoriclngr


          "Regulating the affrlrm of oountl4m,
     + l 4 -n


          Among our opinloo4 holding unconmtltutlonal minilmr
Blllm aontalning populmtlon braokotm oi thlm typo, 6r4 Horn.
O-2973, O-3040 and O-3417, aopI4m of whhh we 4n41080 hbmlth.
In addition t0 the authoritlom 8it4d in th480  Opini0~8, we refer
to the rooent 4amo of HO.lor, 4t ml v. County of El Pamo,  et al,
dealded on April P3, 1941, not yet report&,   whomin Chlof Jus-
tiso Al4xand4r doolandt
            %e are th42MXw4      met at the outmet vlth
    a lav whloh, under faotm v411 kn4vn at th4
    tiru of its adoption, vmm applicable only to
    a mingle aountfr        Clearly th4n it 18 8 104al
    law and mumt fall am mu&, unlemm it mmn be
    fairly aad that the olasr 40 rnogmymtd by
    thm Aa t is l mubmtentiel 4.lamm and ham &ar-
    aotorl8tla8legltlaatmly dfmtingul8htng it
    frar the ~e884bd0~ or th4 ma0          80 68 t0
    r4qtLre lbgimlatlon peoullar       th4r4to. Iathlm
    %n6tana4 th4 ala88ifl4atlolr18 mmd4 to nmt
    entirely on th4 populmtlon of th4 oounty
    and a city thsreis.        Rooort to papulatlan
    bratScot8for the pullporeof olammlfylng         mub-
    jeotm for logimlmtion 18 pe~mmlble           whom
    the l   proad OS papulatlon im broad enough
    to lnalude OF megr6gato a 8ubmtmntlal alamm,
    end vhoro the population boars 8o1* r4al
    r4latlon to the lnbjoot of'l4glmlrtlon and
    afford6 e fair bmmlm Pas the ol888lfiaatlon.
    It ham been 14gitirstoly 4m@oy4d in fixing
    Tcremof offloom     in oertaln 0am48    (Clark v.
    Finl4y,    comptro114s, 93 Tea. 178), but even
    then it ia pormlmrlblr only vhere th4 mpremd
    of populatLon im lub8tm.nt~aland 18 8ufflaIont
    to lnoluds a real olamm vlth ahrraotorlmti68
    which reamonably dimtingulmh it fWm Other8
    mm appllod to the crant@qplatod       &&Ii8latlon,
    and afford8 8 fair barn18 foor th4 olammifioa-
    tion. Bexar Caunty v. rmSa,          97 a. If. (24)
    46?.*
IIanar4bl4Hom4*L40n4~,         P-4    3


             It   ia oup apiaion,    therefore.    that       8umte Bin   SO.
453 viol&mm Umotion 56 of As-tiole3 of the f%nmtituthn of
Tmxmm.

                                                  Yours vary truly
                                            ATTORHRY      -         OF !cxAs